Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bartels et al (US Patent Publication 2015/0120124).
Regarding claim 1, Bartels discloses an autonomous driving control apparatus for a vehicle, comprising: a processor configured to: (abstract; ¶5)
determine whether a current driving condition of the vehicle is a limit situation during an autonomous driving control, when the limit situation is determined, demand to transfer a control authority to a user of the vehicle, (¶20, 72-81, 84)
when the control authority is not transferred to the user, start a minimum risk maneuver, transmit a signal to disable reactivation of the autonomous driving control, and control engagement of an electronic parking brake device when the vehicle is stopped after the minimum risk maneuver ends; and (¶23-24, 92-94)
a storage configured to store driving condition data of the vehicle and a set of instructions executed by the processor. (¶9, 35-36; although a processor and storage medium are not explicit in Bartels they are necessary for the invention to function)

Regarding claim 2, Bartels further discloses wherein the processor is configured to determine whether the current driving condition is the limit situation in which the autonomous driving control is disabled based on road information of a road on which the vehicle is running, or sensing information regarding driving conditions of the vehicle. (¶73-74, 77-79)

Regarding claim 3, Bartels further discloses wherein when the control authority is transferred to the user within a predetermined time or immediately after performing the minimum risk maneuver, the processor is configured to stop the autonomous driving control. (¶88)

Regarding claim 4, Bartels further discloses wherein the processor is configured to determine whether the vehicle is stopped after the minimum risk maneuver ends when the control authority is not transferred to the user within a predetermined time or immediately after performing the minimum risk maneuver. (¶94)

Regarding claim 5, Bartels further discloses wherein the processor is configured to control transmission of an engagement signal of the electronic parking brake device within a predetermined time or after the vehicle is stopped. (¶94)
Regarding claim 6, Bartels further discloses further comprising a communication device configured to transmit a signal for demanding engagement of the electronic parking brake device. (¶94)

Regarding claim 7, Bartels further discloses wherein the processor is configured to transmit the signal for disabling reactivation of the autonomous driving control to at least one of an input device for inputting an autonomous driving control command, an output device for outputting an autonomous driving control state, or a device related to the autonomous driving control in a vehicle. (¶51)

Regarding claim 8, Bartels discloses a vehicle system comprising: (abstract; ¶5)
an electronic parking brake control device configured to control engagement of an electronic parking brake device of a vehicle; and (¶94)
an autonomous driving control apparatus configured to: demand to transfer a control authority to a user of the vehicle when a current driving condition is a limit situation during an autonomous driving control, (¶20, 72-81, 84)
start a minimum risk maneuver when the control authority is not transferred to the user, transmit a signal to disable reactivation of the autonomous driving control, and control engagement of the electronic parking brake device when the vehicle is stopped after the minimum risk maneuver ends. (¶23-24, 92-94)

Regarding claim 9, Bartels further discloses wherein the electronic parking brake control device is configured to determine whether the vehicle is stopped when the engagement of the electronic parking brake device is demanded. (¶94)

Regarding claim 10, Bartels further discloses wherein when the vehicle is in a stopped state, the electronic parking brake control device is configured to: allow the electronic parking brake device to be engaged and transmit an engagement completion signal to the autonomous driving control apparatus. (¶94)

Regarding claim 11, Bartels further discloses an output device configured to output a signal to demand to transfer the control authority or a signal to disable reactivation of the autonomous driving control, and an input device configured to receive an autonomous driving control command from the user. (¶51, 92)

Regarding claim 12, Bartels further discloses wherein the autonomous driving control apparatus is configured to transmit the signal for disabling reactivation of the autonomous driving control to at least one of the input device, the output device, or a device related to the autonomous driving control in a vehicle. (¶51, 92)

Regarding claim 13, Bartels further discloses wherein the autonomous driving control apparatus is configured to stop the autonomous driving control when the control authority is transferred to the user within a predetermined time or immediately after performing the minimum risk maneuver. (¶88, 94)
Regarding claim 14, Bartels discloses an autonomous driving control method of a vehicle, the method comprising: (abstract)
determining, by a processor, whether a current driving condition corresponds to a limit situation while the vehicle is under an autonomous driving control, where the autonomous driving control is restricted in the limit situation, (¶20, 72-81, 84)
when the current driving condition corresponds to the limit situation, demanding, by the processor, to transfer a control authority to a user of the vehicle, and performing a minimum risk maneuver when the transfer of the control authority is not permitted by the user; transmitting, by the processor, a signal for disabling reactivation of the autonomous driving control; determining, by the processor, whether the vehicle is stopped after the minimum risk maneuver ends; and demanding, by the processor, engagement of an electronic parking brake device when the vehicle is stopped. (¶23-24, 92-94)

Regarding claim 15, Bartels further discloses wherein whether the current driving condition corresponds to the limit situation determined based on road information of a road on which the vehicle is driving, or sensing information regarding driving conditions of the vehicle. (¶73-74, 77-79)

Regarding claim 16, Bartels further discloses wherein determining whether the vehicle is stopped after the minimum risk maneuver ends includes: releasing the autonomous driving control when the control authority is transferred to the user within a predetermined time or immediately after performing the minimum risk maneuver. (¶51, 88)

Regarding claim 17, Bartels further discloses wherein determining whether the vehicle is stopped after the minimum risk maneuver ends includes: determining whether the vehicle is stopped after the minimum risk maneuver ends when the control authority is not transferred to the user within a predetermined time or immediately after performing the minimum risk maneuver. (¶94)

Regarding claim 18, Bartels wherein demanding the engagement of the electronic parking brake device includes: transmitting an engagement signal of the electronic parking brake device within a predetermined time or after the vehicle is stopped. (¶94)

Regarding claim 19, Bartels discloses an autonomous driving control apparatus for a vehicle, comprising: a processor configured to: (abstract; ¶5)
demand to transfer a control authority to a user of the vehicle when a current driving condition is a limit situation during an autonomous driving control, (¶20, 72-81, 84)
start a minimum risk maneuver when the control authority is not transferred to the user, ignore a reactivation command of the autonomous driving control inputted from the user while performing the minimum risk maneuver, and demand for engagement of an electronic parking brake device when the vehicle is stopped after the minimum risk maneuver ends; and (¶23-24, 92-94)
a storage configured to store a set of instruction executed by the processor. (¶9, 35-36; although a processor and storage medium are not explicit in Bartels they are necessary for the invention to function)

Regarding claim 20, Bartels further discloses wherein the processor is configured to perform the reactivation command when the vehicle is stopped after the minimum risk maneuver is started, and the reactivation command is inputted from the user after the vehicle is restarted. (¶94)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kato et al (US Patent Publication 2020/0307646) also discloses an autonomous vehicle controller for switching between autonomous mode and a manual mode or performing a minimum risk maneuver when a manual mode can not be accomplished.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN D HUTCHINSON whose telephone number is (571)272-8413. The examiner can normally be reached 7-5 Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669